Morphy, J.
A motion to dismiss this appeal has been made,
which, in our opinion, must prevail. The ground assumed is that a previous appeal was taken, which the appellant neglected to prosecute. At the last term of this court, the appellant moved for an extension .of time to bring up his record, but the reason given in support of this motion appearing unsatisfactory, it was refused. When a party fails to take the necessary steps to prosecute his appeal, he will be considered as having abandoned it in the sense and meaning of article 594 of the Code of Practice ; and will not be allowed to renew it. It is different when, on a motion of the ap? pellee, an appeal is dismissed ; it may then at any time be renewed within the delay fixed by law.

Appeal dismissed.